                                                                      1   ROBERT S. LARSEN, ESQ.
                                                                          Nevada Bar No. 7785
                                                                      2   WING YAN WONG, ESQ.
                                                                          Nevada Bar No. 13622
                                                                      3   GORDON REES SCULLY MANUSKHANI LLP
                                                                          300 South Fourth Street, Suite 1550
                                                                      4   Las Vegas, Nevada 89101
                                                                          Telephone: (702) 577-9300
                                                                      5   Direct: (702) 577-9310
                                                                          Facsimile: (702) 255-2858
                                                                      6   E-Mail: rlarsen@grsm.com
                                                                                   wwong@grsm.com
                                                                      7
                                                                          Attorneys for Opportunity Financial, LLC
                                                                      8
                                                                                                        UNITED STATES DISTRICT COURT
                                                                      9
                                                                                                               DISTRICT OF NEVADA
                                                                     10
                                                                          DEBORAH L. FOX,                                       )   Case No.: 2:18-cv-01713-APG-NJK
Gordon Rees Scully Mansukhani, LLP




                                                                     11                                                         )
                                                                                                 Plaintiff,                     )
                                     300 S. 4th Street, Suite 1550




                                                                     12                                                         )   STIPULATION TO EXTEND
                                        Las Vegas, NV 89101




                                                                          vs.                                                   )   TIME FOR OPPORTUNITY
                                                                     13                                                         )   FINANCIAL, LLC, LLC TO
                                                                                                                                )   RESPOND TO COMPLAINT (ECF
                                                                     14   OPPORTUNITY FINANCIAL, LLC,                           )   No. 1)
                                                                                                                                )
                                                                     15                          Defendant.                     )   (Third Request)
                                                                                                                                )
                                                                     16                                                         )
                                                                                                                                )
                                                                     17

                                                                     18          Pursuant to Local Rules IA 6-1, IA 6-2, and LR 7-1, the parties, by and through their
                                                                     19   attorneys of record, stipulate as follows:
                                                                     20          1. This is the third stipulation for extension of time to allow Defendant Opportunity
                                                                     21              Financial, LLC (“OppLoans”) to respond to the complaint filed by Deborah L. Fox
                                                                     22              (“Plaintiff”) (ECF No. 1).
                                                                     23          2. Plaintiff filed a complaint against OppLoans on September 7, 2018.
                                                                     24          3. On information and belief, service of process was completed on OppLoans on or
                                                                     25              about September 13, 2018, making its response to the complaint due on October 4,
                                                                     26              2018.
                                                                     27          4. On October 4, 2018, this Court granted the parties’ first stipulation of time to allow
                                                                     28              Opploans until November 1, 2018 to filed its responsive pleading. (ECF No. 5).

                                                                                                                         -1-
                                                                         1          5. On November 2, 2018, this Court granted the parties second stipulation to allow the

                                                                         2              parties to discuss settlement. (ECF No. 9.)

                                                                         3          6. The parties are continuing to discuss settlement. Plaintiff has requested the production

                                                                         4              of information that will aid in settlement discussions, and OppLoans is working to

                                                                         5              collect the requested information.

                                                                         6          7. OppLoans requests an additional fifteen (15) day extension for filing its responsive

                                                                         7              pleading to allow continued settlement discussions. The extension will also allow

                                                                         8              OppLoans to avoid investing its resources in preparing a responsive pleading that

                                                                         9              may be unnecessary if the parties agree to resolve the case.

                                                                        10          8. Plaintiff’s counsel has agreed to the requested extension.
   Gordon Rees Scully Mansukhani, LLP




                                                                        11          9. Therefore, the parties agree to extend OppLoans’ deadline to respond to the
                                        300 S. 4th Street, Suite 1550




                                                                        12              complaint to and including November 30, 2018.
                                           Las Vegas, NV 89101




                                                                        13

                                                                        14   DATED: November 14, 2018                           DATED: November 14, 2018

                                                                        15   HAINES & KRIEGER, LLC                              GORDON & REES LLP

                                                                        16
                                                                             /s/ David H. Krieger                               /s/ Wing Yan Wong
                                                                        17   David H. Krieger, Esq.                             Robert S. Larsen, Esq. (SBN 7785)
                                                                             Nevada Bar No. 9086                                Wing Yan Wong, Esq. (SBN 13622)
                                                                        18   8985 S. Eastern Ave., Suite 350                    300 S. Fourth Street, Suite 1550
                                                                             Henderson, NV 89123                                Las Vegas, Nevada 89101
                                                                        19
                                                                             Attorneys for Plaintiff Deborah L. Fox             Attorneys for Defendant Opportunity
                                                                        20                                                      Financial, LLC

                                                                        21

                                                                        22

                                                                        23   No further extensions will be granted.
                                                                        24                                        IT IS SO ORDERED
                                                                        25

                                                                        26                                                   UNITED STATES MAGISTRATE JUDGE

                                                                        27
                                                                                                                             DATED: Nov. 16, 2018
1168724/41233425v.1                                                     28

                                                                                                                              -2-
